Atkinson, J.
1. Whether an accusation in a city court charging a married man with adultery would or would not be' invalid because founded upon an affidavit made by his wife, yet where it does not appear on the face either of the accusation or the affidavit that the prosecutrix was the wife of the accused, the objection to the accusation could not be made by demurrer before trial or by motion in arrest of judgment after conviction.
2. There was sufficient evidence to warrant the verdict of guilty, and the same having -been approved by the trial judge, a new trial will not be granted. • Judgment affirmed.